UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8450


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

REGINALD LEON EDWARDS, a/k/a Reginald L. Edwards,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:07-cr-00014-nkm-l)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Leon Edwards, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant United States Attorney, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reginald     Leon   Edwards       appeals    the   district   court’s

order   denying   his    motion    for       reconsideration    of    the     order

granting   Edwards’     § 18   U.S.C.        § 3582(c)    (2006)     motion    for

modification of sentence.         We have reviewed the record and find

no reversible error.      Therefore we affirm for the reasons stated

by the district court.         United States v. Edwards, No. 6:07-cr-

00014-nkm-1 (W.D. Va. Nov. 5, 2008).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         2